DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement submitted on 1/24/2022 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 2 and 6.  Figures 2 and 6 all include gray elements which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figures 2 and 6, black and white drawings are sufficient to illustrate the claimed invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9, 11-14, 16, 19, 21-25, 28, and 29 rejected under 35 U.S.C. 103 as being unpatentable over Zeira et al. (U.S. Patent Application Publication No. 2012/0178485 A1) (hereinafter Zeira) in view of Bi et al. (U.S. Patent Application Publication No. 2021/0045098 A1) (hereinafter Bi).

Regarding claim 1, Zeira discloses an apparatus for wireless communication at a first user equipment (UE) (Figure 1B and paragraph 0034 disclose a WTRU 102 that may be used within the communications system 100), comprising:
a memory (Figure 1B and paragraph 0034 disclose the WTRU 102 may include a processor 118 a non-removable memory 130 and a removable memory 132); and
at least one processor coupled to the memory (Figure 1B and paragraph 0034 disclose the WTRU 102 may include a processor 118), the memory and the at least one processor configured to:
receive, from a base station, a paging relay request message including paging information for at least a second UE, each paging information comprising a UE identity for the second UE (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator); and
transmit a paging message from the first UE to the second UE over sidelink (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose each paging information comprising a paging type.
In analogous art, Bi discloses each paging information comprising a paging type (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Zeira, as modified by Bi, further discloses wherein the paging relay request message comprises the paging information for multiple UEs (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  One or more WTRUs may be instructed to transmit a paging indicator IE 560 that indicates that an associated WTRU or group of WTRUs is paged.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).

Regarding claim 3, as applied to claim 1 above, Zeira further discloses the paging message that the first UE transmits to the second UE over the sidelink (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose indicate the paging type in the paging message.
Bi further discloses indicate the paging type in the paging message (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 1 above, Zeira discloses the claimed invention except explicitly disclosing wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification.
Bi further discloses wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 4.

Regarding claim 6, as applied to claim 1 above, Zeira, as modified by Bi, further discloses receive the paging information in the paging relay request message including a message associated with the paging information for the second UE (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator).

Regarding claim 9, as applied to claim 1 above, Zeira discloses the claimed invention except explicitly disclosing transmit an additional message in the paging message to the second UE.
Bi further discloses transmit an additional message in the paging message to the second UE (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 9.

Regarding claim 11, Zeira discloses a method of wireless communication at a first user equipment (UE) (Figure 1B and paragraph 0034 disclose a WTRU 102 that may be used within the communications system 100), comprising:
receiving, from a base station, a paging relay request message including paging information for at least a second UE, each paging information comprising a UE identity for the second UE (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator); and
transmitting a paging message from the first UE to the second UE over sidelink (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose each paging information comprising a paging type.
In analogous art, Bi discloses each paging information comprising a paging type (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 11.

Regarding claim 12, as applied to claim 11 above, Zeira, as modified by Bi, further discloses wherein the paging relay request message comprises the paging information for multiple UEs (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  One or more WTRUs may be instructed to transmit a paging indicator IE 560 that indicates that an associated WTRU or group of WTRUs is paged.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).

Regarding claim 13, as applied to claim 11 above, Zeira further discloses the paging message that the first UE transmits to the second UE over the sidelink (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose indicating the paging type in the paging message.
Bi further discloses indicating the paging type in the paging message (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 11 above, Zeira discloses the claimed invention except explicitly disclosing wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification.
Bi further discloses wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 14.

Regarding claim 16, as applied to claim 11 above, Zeira, as modified by Bi, further discloses receiving the paging information in the paging relay request message including a message associated with the paging information for the second UE (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator).

Regarding claim 19, as applied to claim 11 above, Zeira discloses the claimed invention except explicitly disclosing transmitting an additional message in the paging message to the second UE.
Bi further discloses transmitting an additional message in the paging message to the second UE (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 19.

Regarding claim 21, Zeira discloses an apparatus for wireless communication at a base station (Paragraph 0021 discloses the terminology “base station (BS)” may include but is not limited to a Node-B, an advanced base station (ABS), an HR-BS, a site controller, an access point (AP), or any other type of interfacing device capable of operating in a wireless environment), comprising:
a memory (Paragraph 0121 discloses the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.  Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs).  A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer); and
at least one processor coupled to the memory (Paragraph 0121 discloses the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor.  Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media.  Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs).  A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer), the memory and the at least one processor configured to:
generate a paging relay request message including paging information for at least a second user equipment (UE), the paging information indicating a UE ID for the second UE (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator); and
transmit, to a first UE, the paging relay request message, the paging relay request message indicating a request for the first UE to relay the paging information to the second UE over sidelink (Figure 5 and paragraphs 0095-0097 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator.  In response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose paging information indicating a paging type.
In analogous art, Bi discloses paging information indicating a paging type (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Zeira, as modified by Bi, further discloses wherein the paging relay request message comprises the paging information for multiple UEs (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  One or more WTRUs may be instructed to transmit a paging indicator IE 560 that indicates that an associated WTRU or group of WTRUs is paged.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).

Regarding claim 23, as applied to claim 21 above, Zeira further discloses the paging information comprised in the paging relay request message (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs).
Zeira does not explicitly disclose indicating the paging type in the paging information.
Bi further discloses indicating the paging type in the paging information (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 23.

Regarding claim 24, as applied to claim 21 above, Zeira discloses the claimed invention except explicitly disclosing wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification.
Bi further discloses wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 24.

Regarding claim 25, as applied to claim 21 above, Zeira, as modified by Bi, further discloses transmit a message associated with the paging information for the first UE in the paging relay request message (Figure 5 and paragraphs 0095 and 0096 disclose a BS 510, a WTRU 520, and a WTRU 530.  The WTRU 520 may be referred to as a paging WTRU, and the WTRU 530 may be referred to as a paged WTRU.  The BS 510 may transmit a paging ID message 550 to one or more WTRUs.  In this example, the BS 510 is transmitting the paging ID message 550 to WTRU 520.  The paging ID message 550 may include the contents of a paging indication information element (IE).  The paging ID message 550 may also include a one or more paged WTRU IDs, one or more paged group IDs, and/or for example, a Synchronized ranging channel (S-RCH) resource indicator).

Regarding claim 28, Zeira discloses an apparatus for wireless communication at a second user equipment (UE) (Figure 1B and paragraph 0034 disclose a WTRU 102 that may be used within the communications system 100), comprising:
a memory (Figure 1B and paragraph 0034 disclose the WTRU 102 may include a processor 118 a non-removable memory 130 and a removable memory 132); and
at least one processor coupled to the memory (Figure 1B and paragraph 0034 disclose the WTRU 102 may include a processor 118), the memory and the at least one processor configured to:
receive a paging message over sidelink from a first UE, the paging message including paging information from a base station (Figure 5 and paragraph 0097 disclose in response to receiving the paging ID message 550, the WTRU 520 may transmit a paging indicator IE 560 to WTRU 530.  Paragraph 0006 discloses a method and apparatus may be used to perform WTRU-WTRU paging in wireless communications.  For example, a wireless transmit/receive unit (WTRU) may be configured to page another WTRU.  The paging WTRU may receive a first message that indicates a group identification (ID).  The WTRU may receive a second message that may include an indicator that indicates one or more other WTRUs that the paging WTRU may page.  If the received indicator matches a paging indicator of the paging WTRU, the paging WTRU may transmit an access signal to one or more other WTRUs); and
receive information from the base station based on the paging type indicated in the paging message from the first UE (Figure 5 and paragraph 0100 disclose the WTRU 530 may then transmit an additional access signal 590 and follow the normal cell access procedure).
Zeira does not explicitly disclose paging information indicating a paging type for a page.
In analogous art, Bi discloses paging information indicating a paging type for a page (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 28.

Regarding claim 29, as applied to claim 28 above, Zeira discloses the claimed invention except explicitly disclosing wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification.
Bi further discloses wherein the paging type indicates at least one of: a first page type triggering a radio resource control (RRC) setup over a Uu interface, a second page type triggering the RRC setup over a sidelink interface, a third page type for a system information modification, a fourth page type for an earthquake and tsunami warning system (ETWS) notification, a fifth page type for a commercial mobile alert system (CMAS) notification, or a sixth page type for an emergency message or an emergency notification (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira and Bi to obtain the invention as specified in claim 29.

Claims 7, 10, 17, 20, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zeira in view of Bi as applied to claims 6, 9, 16, 19, 25, and 28 above, and further in view of Pelletier et al. (U.S. Patent Application Publication No. 2012/0281566 A1) (hereinafter Pelletier).

Regarding claims 7, 17, and 26, as applied to claims 6, 16, and 25 above, Zeira, as modified by Bi, discloses the claimed invention except explicitly disclosing wherein the message associated with the paging information includes at least one of: random access resources for the second UE to perform a radio resource control (RRC) set up, or a sidelink resource for the second UE to perform a unicast connection set up.
In analogous art, Pelletier discloses wherein the message associated with the paging information includes at least one of: random access resources for the second UE to perform a radio resource control (RRC) set up, or a sidelink resource for the second UE to perform a unicast connection set up (Paragraph 0170 discloses the paging message may include dedicated information for the WTRU, such as a (dedicated) PRACH resource).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a paging message including information on a PRACH resource, as described in Pelletier, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining incorporate a paging message including information on a PRACH resource of Pelletier with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelletier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Pelletier to obtain the invention as specified in claims 7, 17, and 26.

Regarding claims 10 and 20, as applied to claims 9 and 19 above, Zeira, as modified by Bi, discloses the claimed invention except explicitly disclosing wherein the additional message includes at least one of: random access resources for the second UE to perform radio resource control (RRC) set up, or a sidelink resource for the second UE to perform a unicast connection set up.
In analogous art, Pelletier discloses wherein the additional message includes at least one of: random access resources for the second UE to perform radio resource control (RRC) set up, or a sidelink resource for the second UE to perform a unicast connection set up (Paragraph 0170 discloses the paging message may include dedicated information for the WTRU, such as a (dedicated) PRACH resource).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a paging message including information on a PRACH resource, as described in Pelletier, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining incorporate a paging message including information on a PRACH resource of Pelletier with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelletier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Pelletier to obtain the invention as specified in claims 10 and 20.

Regarding claim 30, as applied to claim 28 above, Zeira discloses the claimed invention except explicitly disclosing receive an additional message in the paging message from the first UE.
Bi further discloses receive an additional message in the paging message from the first UE (Paragraph 0048 discloses the paging message includes the message of system information modification (systemInfoModification), earthquake tsunami warning system indication (etws-Indication), commercial mobile alert service indication (cmas-Indication), extended access barring parameter modification (eab-ParamModification), redistribution indication (redistributionIndication), system information modification of extended discontinuous reception (systemInfoModification-eDRX), or paging record (PagingRecord) (including s-temporary mobile station identifier (S-TMSI) or international mobile subscriber identity (IMSI))).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication, as described in Bi, with a WTRU receiving and transmitting a paging message, as described in Zeira, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining paging messages including message related to system information modification, earthquake tsunami warning system indication (etws-Indication), and commercial mobile alert service indication of Bi with a WTRU receiving and transmitting a paging message of Zeira was within the ordinary ability of one of ordinary skill in the art based on the teachings of Bi.
Zeira, as modified by Bi, does not explicitly disclose wherein the additional message includes at least one of: random access resources for the first UE to perform a radio resource control (RRC) set up, or a sidelink resource for the first UE to perform a unicast connection set up.
In analogous art, Pelletier discloses wherein the additional message includes at least one of: random access resources for the first UE to perform a radio resource control (RRC) set up, or a sidelink resource for the first UE to perform a unicast connection set up (Paragraph 0170 discloses the paging message may include dedicated information for the WTRU, such as a (dedicated) PRACH resource).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a paging message including information on a PRACH resource, as described in Pelletier, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining incorporate a paging message including information on a PRACH resource of Pelletier with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pelletier.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Pelletier to obtain the invention as specified in claim 30.

Claims 8, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeira in view of Bi as applied to claims 1, 11, and 21 above, and further in view of Kim et al. (U.S. Patent Application Publication No. 2020/0077253 A1) (hereinafter Kim).

Regarding claim 8, as applied to claim 1 above, Zeira, as modified by Bi, discloses the claimed invention except explicitly disclosing receive the paging relay request message on a physical downlink shared channel (PDSCH) from the base station.
In analogous art, Kim discloses receive the paging relay request message on a physical downlink shared channel (PDSCH) from the base station (Paragraphs 0275 and 0276 disclose the eNB transmits the RRC paging message to the terminal through PDSCH (S11030).  The base station transmits an RRC paging message to a terminal through a PDSCH physical channel.  Paragraphs 0399 and 0401 disclose the relay UE may perform an operation of receiving an additional paging message for the remote UE.  The relay UE transmits the received paging message to the remote UE through the sidelink or the PC5 link if the received paging message includes the identity of the remote UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an eNB transmitting a paging message on a PDSCH, as described in Kim, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an eNB transmitting a paging message on a PDSCH of Kim with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Kim to obtain the invention as specified in claim 8.

Regarding claim 18, as applied to claim 11 above, Zeira, as modified by Bi, discloses the claimed invention except explicitly disclosing receiving the paging relay request message on a physical downlink shared channel (PDSCH) from the base station.
In analogous art, Kim discloses receiving the paging relay request message on a physical downlink shared channel (PDSCH) from the base station (Paragraphs 0275 and 0276 disclose the eNB transmits the RRC paging message to the terminal through PDSCH (S11030).  The base station transmits an RRC paging message to a terminal through a PDSCH physical channel.  Paragraphs 0399 and 0401 disclose the relay UE may perform an operation of receiving an additional paging message for the remote UE.  The relay UE transmits the received paging message to the remote UE through the sidelink or the PC5 link if the received paging message includes the identity of the remote UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an eNB transmitting a paging message on a PDSCH, as described in Kim, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an eNB transmitting a paging message on a PDSCH of Kim with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Kim to obtain the invention as specified in claim 18.

Regarding claim 27, as applied to claim 21 above, Zeira, as modified by Bi, discloses the claimed invention except explicitly disclosing transmit the paging relay request message on a physical downlink shared channel (PDSCH) to the first UE.
In analogous art, Kim discloses transmit the paging relay request message on a physical downlink shared channel (PDSCH) to the first UE (Paragraphs 0275 and 0276 disclose the eNB transmits the RRC paging message to the terminal through PDSCH (S11030).  The base station transmits an RRC paging message to a terminal through a PDSCH physical channel.  Paragraphs 0399 and 0401 disclose the relay UE may perform an operation of receiving an additional paging message for the remote UE.  The relay UE transmits the received paging message to the remote UE through the sidelink or the PC5 link if the received paging message includes the identity of the remote UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an eNB transmitting a paging message on a PDSCH, as described in Kim, with a WTRU receiving and transmitting a paging message, as described in Zeira, as modified by Bi, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an eNB transmitting a paging message on a PDSCH of Kim with a WTRU receiving and transmitting a paging message of Zeira, as modified by Bi, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zeira, Bi, and Kim to obtain the invention as specified in claim 27.
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claims 5 and 15, the best prior art found during the prosecution of the present application, Zeira and Bi, fails to disclose, teach, or suggest the limitations of transmitting the one or more paging records in the paging message to the second UE based on the first UE not detecting the UE identity for the second UE in the one or more paging records in combination with and in the context of all of the other limitations in claims 5 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Hapsari et al. (U.S. Patent Application Publication No. 2011/0195738 A1) discloses broadcast information notification method and network node;
Chao et al. (U.S. Patent Application Publication No. 2013/0184013 A1) discloses a method, network device and terminal device for paging terminal devices;
Lee et al. (U.S. Patent Application Publication No. 2014/0169282 A1) discloses a method of transmitting and receiving paging messages in a wireless communication system;
Wu (U.S. Patent Application Publication No. 2014/0370835 A1) discloses a method of handling radio resource control connection establishment during reception of public warning system message in wireless communication system and communication device thereof;
Dhomeja et al. (U.S. Patent Application Publication No. 2016/0165629 A1) discloses methods and apparatus;
Lee et al. (U.S. Patent Application Publication No. 2019/0110179 A1) discloses a method and apparatus for notifying SI update, EAB update and PWS message in wireless communication system; and
Kuo et al. (U.S. Patent Application Publication No. 2019/0394812 A1) discloses methods, apparatuses and systems directed to resource solicitation for fog-ran.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642